Exhibit 10.6

 

AMENDMENT TO EQUITY AWARDS OF [ Name of Executive ]

 

[Date]

 

Red Hat, Inc. (the “Company”) and [Name of Executive] (the “Officer”) hereby
agree to amend each of the following documents between the Company and the
Officer as set forth below:

 

(i) All option awards affected by the change in control policy set forth in the
Minutes of the Red Hat, Inc. Board of Directors Meeting dated [Date] (the
“Minutes”), and all subsequent option awards granted prior to [Date] are hereby
amended by replacing the change in control provisions set forth in Exhibit A of
the Minutes with the provisions of Appendix 1 hereto.

 

(ii) The Offer of Employment Letter, dated as of [date of letter], is hereby
amended by replacing the paragraph concerning a change in control with “The
provisions regarding a change in control are set forth on Exhibit A”, and
appending the provisions of the Appendix hereto.

 

For purposes of this Amendment Agreement and the Appendix attached hereto, all
capitalized terms not defined herein have the meaning ascribed to them in the
Non-Qualified Stock Option Agreement under the Red Hat, Inc. 2004 Long-Term
Incentive Plan, dated [date of revised agreement].

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Red Hat, Inc.

By:        

Name:

       

Title:

   

[Name of Executive]

     

 



--------------------------------------------------------------------------------

 

Appendix 1

 

Exhibit A

 

For Executive Employee Agreements

 

Notwithstanding anything contained herein to the contrary, if (i) this option is
continued, assumed, converted or substituted for immediately following the
Change in Control and (ii) within one year after a Change in Control the
Optionee’s Business Relationship is terminated by the Company or its successor
without Good Cause or by the Optionee for Good Reason, all of the Option Shares
shall be vested and this option may be exercised at any time within 12 months
following such termination, but not later than the Final Exercise Date.
Furthermore and notwithstanding anything contained herein to the contrary, if
this option is not continued, assumed, converted or substituted for immediately
following the Change in Control, the Optionee shall receive a lump sum cash
payment within 30 days after the Change in Control in an amount equal to the
result of multiplying the Option Shares which have not been exercised by the
difference between (x) the Fair Market Value of one Share on the day immediately
preceding the Change in Control and (y) the per share exercise price of the
option. This option shall be considered to be continued, assumed, converted or
substituted for:

 

  (A) if there is no change in the number of outstanding Shares and the Change
in Control does not result from the consummation of a merger, consolidation,
statutory share exchange, reorganization or similar form of corporate
transaction, there are no changes to the terms and conditions of this option
that materially and adversely affect this option, including the number of Option
Shares and the exercise price of the option; or

 

  (B) if there is a change in the number of outstanding Shares and/or the Change
in Control does result from the consummation of a merger, consolidation,
statutory share exchange, reorganization or similar form of corporate
transaction: (1) the Option Shares and the exercise price of the option are
adjusted in a manner which is not materially less favorable than as provided
under Section 424(a) of the Code and regulations thereunder, (2) if applicable,
the Option Shares are converted into the common stock of the Parent Corporation
or, if there is no Parent Corporation, the Surviving Corporation (as such terms
are defined below), and (3) there are no other changes to the terms and
conditions of this option that materially and adversely affect this option.

 

For purposes of this Agreement:

 

“Change in Control” means the occurrence of any one of the following events:

 

(i) individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Directors then on the Board (either

 



--------------------------------------------------------------------------------

by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

 

(ii) any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Voting Securities from the Company, if
a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 35% or more of Company Voting Securities by such person;

 

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 40% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least half of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 



--------------------------------------------------------------------------------

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

 

(v) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

“Good Cause” is as defined in Section 4(c).

 

“Good Reason” means:

 

(i) a reduction by the Company or its successor of more than 10% in Optionee’s
rate of annual base salary as in effect immediately prior to such Change in
Control;

 

(ii) a reduction by the Company or its successor of more than 10% of the
Optionee’s individual annual target or bonus opportunity, except under
circumstances where the Company or its successor implement changes to the bonus
structure of similarly situated employees, including but not limited to changes
to the bonus structure designed to integrate the Company’s personnel with other
personnel of the Surviving Corporation;

 

(iii) a significant and substantial reduction by the Company or its successor of
the Optionee’s responsibilities and authority, as compared with the Optionee’s
responsibilities and authority in effect immediately preceding the Change in
Control; or

 

(iv) any requirement of the Company that Optionee be based anywhere more than
fifty (50) miles from Optionee’s primary office location at the time of the
Change in Control.

 